June 25, 2007 Mike King Princeton Research Inc. 3887 Pacific Street Las Vegas, Nevada 89121 Dear Mike, Please be advised that on June 1, 2007, I forwarded to you via email a signed copy of the PR contract by and between Aultra Gold and Princeton Research. To date, I have yet to receive a signed copy hack from an authorized representative of Princeton Research. Please be advised that, on behalf of the Company, our offer to Princeton Research is hereby withdrawn and revoked in its entirety. Since Princeton Research has yet to sign a copy and deliver same to Aultra Gold, there is no legally binding contract as of this date, and the Company does not recognize any contractual relationship with Princeton Research of any sort. If you require any further information, please do not hesitate to call myself at 778-998­3255. Regards, /s/ Bal Bhullar Bal Bhullar, CGA, CRM CFO Suite 1750, Box 13 999 West Hastings Street Vancouver, BC V6C 2W2
